Citation Nr: 0433619	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  94-46 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to April 
1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1994 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 1997, March 1999, and July 2003, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in August 2004.

The Board notes that, in October 1998, the veteran through 
his representative withdrew a request for a hearing before a 
Veterans Law Judge.

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran's lumbosacral strain is primarily manifested 
by subjective complaints of pain, no more than moderate 
limitation of motion, and mild radiculopathy, without 
incapacitating episodes of back pain.

3.  The veteran's service connected disabilities are 
lumbosacral strain and lymphadenitis, which is asymptomatic.

4.  The veteran's combined rating for compensation is 30 
percent.

5.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 4.124a, 4.25, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, effective September 26, 
2003.

2.  Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In a statement of the case furnished to the veteran in May 
1994, the RO set forth the criteria then in effect for rating 
lumbosacral strain and the reasons and bases for the denial 
of his claim for an increased rating for lumbosacral strain.  
In a supplemental statement of the case furnished in August 
1996, the RO set forth 38 C.F.R. §§ 4.10, functional 
impairment, 4.40, functional loss, and the criteria then in 
effect for rating limitation of motion of the lumbar spine.  
In a supplemental statement of the case furnished in October 
1996, the RO set forth 38 C.F.R. § 3.321, general rating 
considerations, and 38 C.F.R. § 3.321(b), exceptional cases.  
In a supplemental statement of the case furnished in February 
1997, the RO set forth the criteria then in effect for rating 
intervertebral disc syndrome.  In a supplemental statement of 
the case furnished in February 2001, the RO set forth the 
criteria then in effect for rating limitation of motion of 
the lumbar spine, intervertebral disc syndrome, and 
lumbosacral strain and advised the veteran of the reasons and 
bases for the denial of his claim for an increased rating for 
lumbosacral strain.  In a statement of the case furnished in 
February 2001, the RO set forth 38 C.F.R. § 4.16, total 
disability ratings for compensation based on unemployability 
of the individual, and informed the veteran of the reasons 
and bases for the denial of his claim for TDIU. 

In a June 2001 letter, the RO requested that the veteran's 
then-attorney identify the additional evidence, if any, which 
was relevant to the claims on appeal.  

In a December 2001 remedial VCAA notice letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for an increased evaluation for lumbosacral strain, 
requested that the veteran identify any additional evidence 
relevant to his claims, and informed him that VA would assist 
him in obtaining any additional relevant evidence but that it 
was his responsibility to support his claims with appropriate 
evidence.  The veteran was provided contact information if he 
had questions.

 In a supplemental statement of the case furnished in August 
2003, the RO informed the veteran of the evidence which VA 
had obtained and considered in connection with his appeal and 
advised the veteran of the reasons and bases for the denial 
of his claims.  In a supplemental statement of the case 
furnished in May 2004, the RO set forth 38 C.F.R. § 3.159, VA 
assistance in developing claims, and the revised criteria for 
rating intervertebral disc syndrome effective September 23, 
2002, and the revised criteria for rating disabilities of the 
spine effective September 26, 2003.

The RO's letters to the veteran and his attorney, the 
statement of the case, and the supplemental statements of the 
case satisfied the first three elements of notice discussed 
in Pelegrini.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA also fulfilled the duty to assist pursuant to the VCAA.  
The RO obtained extensive VA treatment records and, also, 
private treatment records.  In addition, the RO afforded the 
veteran multiple medical examinations to evaluate his service 
connected back disability.  The veteran has not identified 
any additional evidence potentially relevant to his claims on 
appeal.  In April 2001, he stated that he had not further 
evidence to submit and requested that his case be sent to the 
Board.  Accordingly, no further development indicated and the 
case is ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the appeal, the criteria for rating 
lumbar/lumbosacral strain and intervertebral disc syndrome 
were revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
69 Fed. Reg. 32449 (June 10, 2004).

Under the former criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5295, provided a 10 percent evaluation for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations were present, if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Under the former criteria, limitation of motion of the lumbar 
spine warranted a 10 percent evaluation if it was slight, a 
20 percent evaluation if it was moderate or a 40 percent 
evaluation if it was severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

The words "slight", "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 were for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, a 
60 percent rating was warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and absent ankle jerk or other neurological 
findings appropriate to the cite of the diseased disc and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks, with intermittent relief, a 20 percent 
rating when moderate with recurrent attacks, and a 10 percent 
rating when mild.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A  
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note (1) provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Codes 5237, lumbosacral 
strain, and 5243, intervertebral disc syndrome, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).

38 C.F.R. § 4.124a, Diagnostic Code 8520, provides that an 
evaluation of 80 percent is warranted for complete paralysis 
of the sciatic nerve: the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.   Mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent evaluation.  
Moderate incomplete paralysis warrants a 20 percent 
evaluation.  An evaluation of 40 percent requires severe 
incomplete paralysis with marked muscular atrophy.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most moderate, degree.  

A total rating compensation rating based on unemployability 
may be granted if the service-connected disability or 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent. 38 
C.F.R. § 4.16(a).

The provisions of 38 C.F.R. § 4.16(b) provide for entitlement 
to TDIU on an extraschedular basis where a veteran is 
unemployable by reason of service connected disabilities but 
fails to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), with consideration of factors to include the 
veteran's service connected disabilities, employment history, 
and educational and vocational attainment.

III. Factual Background

In March 1993, the veteran asserted a claim of entitlement to 
an increased evaluation for lumbosacral muscle strain, 
evaluated at that time as 10 percent disabling.

VA X-rays of the lumbosacral spine in April 1993 were normal.

At a VA spine examination in April 1993, the veteran 
complained of low back pain with radiation behind the right 
thigh extending to the right knee.  The veteran stated that 
after his active service  he sought treatment for back pain 
at a VA Medical Center and, when he had no relief of the 
pain, he eventually took street drugs and became a drug 
addict.  On examination, the veteran could walk on toes and 
heels and could squat only partially.  There was no 
flattening of the lordosis of the lumbar spine.  There was 
spasm of the muscles of the sacral area and tenderness on 
palpation in the sacroiliac joints.  There was no fixed 
deformity.  Range of motion was flexion to 75 degrees, 
backward extension to 35 degrees, left and right lateral 
flexion to 35 degrees, rotation to the left of 30 degrees, 
and rotation to the right of 80 degrees.  Straight leg 
raising was negative, bilaterally.  The diagnosis was chronic 
lumbosacral strain with neurogenic claudication of the right 
thigh.

At a VA neurological examination in April 1993, the veteran 
complained of low back pain radiating down his right leg to 
the back of his right knee.  He indicating that he had used 
cocaine to treat his pain but had stopped over a year 
earlier.  On examination, the veteran stood with difficulty.  
It was hard for him to remove his right shoe due to a pulling 
sensation in his right back.  Walking on his toes was normal.  
Walking on heels showed weakness on the right.  The veteran 
could  bend forward at the waist to 85 degrees, backward to 
seven degrees, right to 20 degrees, left to 25 degrees, and 
left to 25 degrees.  There was tenderness without muscle 
spasm.  The diagnosis was back strain with tenderness of the 
right lumbar and lumbosacral paravertebral muscles and right 
sacroiliac joint, with limitation of motion of the lower back 
without specific sensory changes.  

In April 1993, a VA orthopedic clinic referred the veteran to 
a VA kinesiotherapy service for a cane, back school, and pool 
therapy.

A VA outpatient treatment record in September 1993 noted that 
the veteran had chronic back pain, for which he went to 
physical therapy every three weeks, and that he walked with a 
cane and wore a back brace.  

A rating decision in September 1993 assigned an evaluation of 
20 percent for the veteran's lumbosacral strain.

At a VA orthopedic clinic in October 1993, it was noted that 
X-rays showed degenerative joint disease of the spine with 
L5-S1 disc space involvement.  The assessment was nerve root 
irritation, probable HNP [herniated nucleus pulposus].  

At a VA physical therapy evaluation in October 1993, the 
veteran was wearing a lumbosacral support and walked with a 
cane.  Without the cane, he walked with a cumbersome gait but 
without a limp.  Lumbosacral motion was severely limited by 
pain.

A VA medical certificate in May 1994 noted that the veteran 
was seen for a complaint of chronic back pain.  Flexion was 
decreased to 70 degrees.  Bilateral leg lifting was done with 
a complaint of back pain.  The assessment was chronic back 
pain.  

At a VA therapeutic work program in July 1994, it was noted 
that the veteran had deficient work habits and skills and 
limited work tolerance.

At a hearing before a hearing officer in August 1994, the 
veteran testified that: he had constant low back pain every 
day which would go down both legs to his heels; for his back 
pain, he took medication, wore a back brace, and was 
receiving traction treatments at a VA clinic; previously, he 
had received pool therapy for his back pain; and he had been 
receiving disability benefits from the Social Security 
Administration (SSA) since November 1993.

VA X-rays of the lumbar spine in September 1994 were normal.

At a VA spine examination in September 1994, the veteran 
complained of constant back pain which radiated down his 
right leg.  He stated that sitting, bending, and prolonged 
walking or standing aggravated the pain.  He was taking 
muscle relaxants and undergoing physical therapy treatment.  
On examination, the veteran ambulated with a cane.  He rose 
on his heels and toes with difficulty due to back pain.  
Tenderness was elicited from level L3-S1.  There was spasm of 
the lumbar paravertebral muscles.  Range of motion was 
flexion to 80 degrees, backward extension to 25 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left rotation to 35 degrees.  There was objective evidence of 
pain on motion.  Straight leg raising was positive on the 
right at 40 degrees.  Muscle strength was decreased on the 
right with dorsiflexion and plantar flexion of the right 
foot.  The diagnosis was residuals of injury to the back with 
limitation of motion with right radiculopathy.

At a VA physical therapy service in September 1994, it was 
noted that the veteran was being treated for back pain with 
moist heat packs and traction.  He had had slight improvement 
of his back pain with treatment since the previous month.

In August 1996, a VA kinesiotherapy service referred the 
veteran to an orthopedic clinic for an evaluation.  It was 
noted that the veteran had been on a course of progressive 
resistance exercises and aerobic for three months and he 
reported little relief of his pain symptoms.  His subjective 
reports did not match objective findings.

At the VA orthopedic clinic in November 1996, the veteran 
ambulated with a cane and was wearing a corset.  He was a 
recovering addict with a long history of back pain which 
improved with pool therapy.  He still had low back pain with 
occasional radiation the right thigh.  On examination, 
straight leg raising was negative.  Deep tendon reflexes were 
two plus, bilaterally.  Sensory was intact.  X-rays in 1992 
had shown mild arthritic changes.  The diagnosis was 
mechanical back pain.  

A VA EMG and nerve conduction study in December 1996 was 
normal, with no evidence for radiculopathy or peripheral 
neuropathy.

In December 1996, the veteran received a neuroprobe block at 
a VA pain clinic, which he tolerated well with no adverse 
effects.  In January 1997, the veteran indicated that he had 
received relief of his back pain for four days after the 
neuroprobe block.  He also had neuroprobe blocks in February, 
April, and September 1997.

At the VA orthopedic clinic in May 1997, the veteran reported 
some relief with the injections he was receiving at the pain 
clinic.  His symptoms were not worsening.  Range of motion 
was flexion to 80 degrees, bilateral bending to 30 degrees, 
and bilateral rotation to 20 degrees.

A VA MRI of the veteran's lumbar spine in October 1997 showed 
mild bulging of the disc at L5-S1 with no herniation or other 
abnormalities.

At the VA pain clinic in December 1997, no further epidural 
injections were planned due to the veteran's poor response.

At a VA spine examination in February 1998, it was noted that 
the veteran had a history of low back pain with radicular-
type symptoms.  Injections at a pain clinic had provided only 
temporary relief.  The veteran stated that he had flare-ups 
of severe low back pain radiating to the right knee.  When he 
had a flare-up, he could barely walk.  The only thing which 
relieved the flare-up was narcotics which he bought "off the 
street" and Demerol.  The veteran was unemployed.  He stated 
that he couldn't work due to his history of back pain.  On 
examination, the veteran was at least 60 to 70 pounds 
overweight with a massive panus on his abdomen.  He was 
slight of build and had thin legs.  He had a thoracolumbar 
support corset.  Range of motion was flexion to 45 degrees, 
extension to 10 degrees, lateral bending ten degrees each way 
and twisting to only about 20 degrees.  The veteran stated 
that every motion exacerbated his back pain.  He could heel 
and toe walk.  Straight leg raising was positive on the right 
with radiating pain into the thigh.  It was very difficult to 
assess his motor function due to his lack of cooperation with 
the examination.  The examiner felt that there was some sort 
of secondary gain in cooperation issues affecting the 
veteran's examination.  Sensation was decreased to light 
touch and pinprick along the lateral thigh and buttock.  
There was no muscle spasm.  There was tenderness in the 
buttocks, right anterior thigh, and right paraspinus muscles.  
Tendon reflexes were two plus in the knees and ankles.  The 
diagnosis was mechanical low back pain.  The examiner 
reported that: there was no herniated nucleus pulpous or 
nerve root impingement; the veteran had clinical evidence of 
radicular-type symptoms but the examiner did not feel that 
his motor deficits were real; his reflexes were normal; there 
was some sensory decrease in his right leg which the examiner 
could not account for based on the veteran's X-rays; there 
was no identifiable mechanical cause for the veteran's 
chronic low back pain; and the veteran did have some 
decreased range of motion as noted above.

At a VA neurological examination in March 1998, the pertinent 
assessments were chronic low back pain with no evidence of 
radiculopathy or other neurologic condition aside from his 
pain condition and mild, subjective diabetic peripheral 
neuropathy with a normal EMG.  The examiner reported that a 
motor examination showed decreased effort by the veteran but 
no definitive weakness of any distribution.

A VA rating decision in June 1998 granted entitlement to 
service connection for residuals of lymphadenitis and 
assigned a non-compensable (zero percent) evaluation 
effective July 1, 1997.  It was noted that in service right 
femoral lymphadenopathy of the right thigh was found and that 
there was no evidence in subsequent medical records of any 
recurrence.  A biopsy in service left a scar and service 
connection was granted for the scar.

In June 1998, a private physician reported to the veteran's 
attorneys that the veteran was disabled from remunerable work 
by mental and physical disability.  The diagnoses were 
chronic lumbosacral spine strain with myofascitis and 
limitations, paralumbar muscle spasms, severe depression and 
an inability to concentrate and poor ability to relate to 
others, hypertension, hyperlipidemia and 
hypercholesterolemia, and diabetes mellitus with peripheral 
neuropathy and sensory changes in the lower extremities.  

In a November 1998 decision, an administrative law judge 
(ALJ) of SSA found that the veteran had continued entitlement 
to disability benefits under laws administered by that 
agency.  The ALJ made findings that: the veteran had not 
engaged in substantial gainful activity since July 1989; 
medical evidence established that the veteran had back pain, 
osteoarthritis in the back, diabetes mellitus with peripheral 
neuropathy, borderline intelligence, a personality disorder, 
and a past history of drug addiction and alcohol use; the 
veteran claimed to have stopped drinking and using drugs; the 
veteran was unable to perform his past relevant work as a 
roller in a steel mill; he had the residual functional 
capacity to perform a full range of sedentary work with the 
non-exertional limitation of an inability to continuously 
operate foot controls, but he did not have any acquired work 
skills which were transferable to skilled or semi-skilled 
work activities or other work; and SSA regulations directed 
that the veteran be found disabled considering his residual 
functional capacity, age, education, and work experience.

At a VA examination in October 2000, the veteran walked with 
a cane, with a mild limp with a dragging motion for his right 
leg.  He was able to go up on his toes with some difficulty 
and to walk on his heels without difficulty.  Range of motion 
was flexion to 45 degrees, extension to 20 degrees, and right 
and left lateral flexion to 15 degrees.  There was tenderness 
of the paravertebral areas of the lumbar spine, bilaterally.  
Deep tendon reflexes of the lower extremities were 5/5 and 
symmetric.  Strength was 5/5 and symmetric.  There was some 
spasticity to the right lower extremity.  The pertinent 
impressions were lumbar strain with a pseudofusion type 
situation, mild radiculopathy down the right leg, and 
bilateral L5-S1 chronic radiculopathy.  In an addendum to his 
examination report, the examiner stated that the veteran's 
pain on lumbar dorsiflexion began at 35 degrees and there was 
only mild radiculopathy on an EMG and nerve conduction study 
and no significant changes on the physical examination.

A VA EMG in November 2000 resulted in impressions of mild 
acute right L-5 radiculopathy and mild chronic (old) 
bilateral L5-S1 radiculopathy.

A VA MRI of the lumbar spine in November 2000 showed some 
very minor bulges or central disc protrusions at L4-5 and L5-
S1 without significant stenosis and some facet hypertrophy of 
moderate severity.

In August and October 2001, the veteran received neuroprobe 
blocks at a VA pain clinic.

VA physical therapy records show that the veteran received 
ultrasound and whirlpool therapy from January to August 2002.  

VA X-rays of the lumbosacral spine in January 2003 showed 
minimal degenerative changes with minimal marginal 
hypertrophic spurring of the lumbar vertebral bodies, with no 
evidence of fracture, subluxation, or dislocation.  Lumbar 
curvature was normal, and the sacroiliac joints were clear.

At a VA examination in January 2003, the veteran complained 
of low back pain radiating horizontally to both sides but 
which at times radiated only to the right lower extremity.  
The veteran stated that he used a cane for ambulation and 
wore a lumbosacral corset brace.  He stated that he had never 
had any numbness or tingling in either leg.  He said that he 
had received epidural injections and nerve blocks but his 
back pain would come back.  He reported that he had used 
street drugs and alcohol to attempt to control his pain but 
he had been drug-free for a year.  He said that he had not 
been given any other type of pain medication recently.  He 
claimed to have been unable to work due to back pain.  The 
veteran arrived carrying a backpack with approximately 20 
pounds of weight on his shoulder which he set down without 
any problems.  He was easily able to get up from a chair to 
undress for the examination.

On examination, the veteran's lumbosacral spine was tender to 
palpation in the 
L1-2 area with paraspinal muscle spasms which the veteran 
said cause considerable pain.  He also had pain to palpation 
over the iliac crest areas.  He did not have pain to 
palpation in the L5-S1 area.  The examiner was able to bring 
the veteran's leg up to 90 degrees without creating any 
radicular complaints of pain shooting down the leg on either 
side.  When asked to do knee extensions, the veteran did not 
cooperate well, and it was not due to pain as he showed no 
evidence of wincing or pain.  On range of motion testing, the 
veteran would only forward flex to approximately 20 degrees 
before he claimed to experience severe pain compared to 
normal flexion of almost 90 degrees.  He would only perform 
extension to 20 degrees, side bending to 20 degrees, and 
twisting to approximately 10 degrees.  However, with the 
veteran in a sitting position, the examiner was able to take 
both the veteran's legs and pull them up to 90 degrees, which 
was similar to forward flexion to 90 degrees and the 
maneuvers did not seem to bother him.  The ranges of motion 
the veteran was willing to perform would show severe 
limitation of motion compared to normal but throughout the 
examination the veteran did not cooperate and was not 
assisting with maximal effort not due to pain but just 
secondary to not wishing to show significant strength.  

There was no ankylosis of the veteran's lumbar spine.  X-rays 
showed mild spur formation over the L-4 bone, which was not 
an atypical finding for his age.  An MRI showed mild disc 
bulging in the L4-5 area.  However, approximately 30 percent 
of people over the age of 30 years have mild disc bulging 
without any neural impingement or significant complaints of 
back pain.  Although the veteran reported symptoms similar to 
a sciatic neuropathy going into the right leg, straight leg 
raising to 90 degrees was negative, which would not be 
expected if the veteran truly had sciatic neuropathy.  The 
decreased sensation which the veteran described in his right 
leg was inconsistent with any type of sciatic neuropathy in 
that leg.  The veteran did not demonstrate any severe muscle 
spasms, absent knee jerk reflexes or any other abnormal 
neurologic findings.  His complaints were more consistent 
with peripheral neuropathy than with neuropathy from the 
spine.  When the examiner attempted to test the veteran for 
muscle strength, he would not generate more than 10 or 15 
pounds of pressure with knee extension or hip flexion or 
extension which was inconsistent with his ability to rise 
from a chair which he demonstrated several times during the 
examination.  The veteran's response was most consistent with 
his just not cooperating with the strength testing.

The examiner reported that the examination did not support 
the veteran's complaints of constant symptoms.  The veteran 
claimed to have weakness but the examination did not show 
evidence of paraspinal weakness or paraspinal muscle atrophy.  
The veteran stated that he had pain which significantly 
limited his functional abilities during flare-ups but that 
getting into a heating pool significantly relieved his pain.  
The examiner reported, however, that pain which was truly 
coming from a radicular symptomatology would not be relieved 
by heat.  The examiner stated that the veteran clearly put on 
a performance for him and that, if the veteran had the 
weakness he claimed to have, he would be in a wheelchair.  He 
reported that the veteran was very inconsistent on neurologic 
testing, motor strength testing, as well as on the remainder 
of the examination.  

IV. Analysis
 
A. Increased Rating

The Board will evaluate the veteran's lumbosacral strain 
under the rating criteria in effect prior to September 23, 
2002, and then under the revised criteria.

The veteran's limitation of motion of the lumbar spine 
reported at VA examinations in April 1993, September 1994, 
May 1997, February 1998, and October 2000 was no more than 
moderate in degree, warranting an evaluation of 20 percent, 
and no more, under prior Diagnostic Code 5292.  The Board 
recognizes that the veteran has reported a history of 
significant low back pain and expressed subjective complaints 
of pain on range of motion at VA examinations.  However, the 
record includes a finding by a VA kinesiotherapy service in 
August 1996 that the veteran's subjective complaints did not 
match objective findings and a finding by the VA spine 
examiner in February 1998 that the observable manifestations 
of disability were inconsistent with the level of disability 
reported by the veteran.  These reports are medical evidence 
reported reported by medical experts.  The Board is compelled 
to take such competent medical evidence into account.  For 
this reason, the Board finds that a higher evaluation 
predicated on functional loss due to pain is not in order and 
that any low back pain which the veteran has is adequately 
compensated by the 20 percent evaluation.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45.

Under former Diagnostic Code 5295, the findings on 
examination and in the VA treatment records do not more 
nearly approximate the criteria for an evaluation in excess 
of 20 percent.  38 C.F.R. § 4.7.  Although there was some 
loss of lateral spine motion with minimal arthritic changes, 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
narrowing or irregularity of the joint space, or abnormal 
mobility on forced motion was not shown so that the criteria 
for an evaluation of 40 percent are not met.

Under former Diagnostic Code 5293, severe intervertebral disc 
syndrome, with recurrent attacks, with intermittent relief, 
was not shown.  In this regard, the Board notes that the mild 
bulging of the disc at L5-S1 with no herniation shown on a VA 
MRI in October 1997 and the very mild bulges or central disc 
protrusions at L4-5 and L5-S1 shown on a VA MRI in November 
2000 were not indicative of severe disc pathology.  As noted 
above, although the veteran has claimed to have had 
longstanding severe low back pain, objective findings have 
not confirmed his subjective complaints of pain.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, entitlement to an evaluation in 
excess of 20 percent is not shown.  There is no indication in 
the record that any physician prescribed bed rest as 
treatment for the veteran's back disability and so the 
requirements have not been met to consider that the veteran 
has had incapacitating episodes of intervertebral disc 
syndrome as that term is defined in Note (1) to the revised 
diagnostic code.  Therefore, it must be determined whether 
separate evaluations are warranted for chronic orthopedic and 
neurologic manifestations of the veteran's low back disorder.  
As discussed above, an evaluation of 20 percent is warranted 
for the orthopedic manifestations based on limitation of 
motion of the lumbosacral spine.  With regard to an 
evaluation for neurologic manifestations of the veteran's low 
back disorder, a VA neurological examiner in April 1993 found 
no specific sensory changes.  A VA neurological examiner in 
March 1998 found no evidence of radiculopathy or other 
neurologic condition aside from the veteran's complaints of 
pain.  A VA EMG in November 2000 did show mild acute right L-
5 radiculopathy and mild chronic (old) bilateral L5-S1 
radiculopathy.  The VA examiner in January 2003 found that it 
was questionable whether the veteran truly had any sciatic 
neuropathy, based on his inconsistent performance at the 
examination.  With these neurologic findings, the Board finds 
that an evaluation of 10 percent, at most, under Diagnostic 
Code 8520 for mild incomplete paralysis of the sciatic nerve 
is warranted.  Under the combined ratings table of 38 C.F.R. 
§ 4.25, separate evaluations of 20 percent for the orthopedic 
manifestations of the veteran's lumbosacral strain and of 10 
percent for the neurologic manifestations combine to an 
evaluation of 30 percent, and entitlement to that rating is, 
therefore, established.

Under the new criteria effective September 26, 2003, the 
rating for the veteran's lumbosacral strain under Diagnostic 
Codes 5237 or 5243 is 30 percent under the same analysis as 
stated in the preceding paragraph.          

Although the Board has no authority to grant an extra- 
schedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra- 
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

Although the veteran contends that his low back disability 
has precluded him from engaging in substantially gainful 
employment, that contention is properly considered in 
connection with his claim for TDIU discussed below.  The 
veteran has not offered evidence showing that his lumbosacral 
strain with mild radiculopathy interferes with his employment 
or requires hospitalization such that it results in 
disability not already contemplated in the combined 30 
percent rating assigned.  In that regard, the Board 
emphasizes that the percentage ratings under the Rating 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What the veteran has not 
shown in this case is that his low back disability results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Rating 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

B. TDIU

The veteran's service connected disabilities are lumbosacral 
strain, for which an evaluation of 30 percent is granted by 
this decision, and lymphadenitis, evaluated as non-
compensably disabling.  There is no indication in the record 
that the veteran currently has residual other than a well-
healed scar on the thigh related to lymphadenitis, and he has 
not contended that lymphadenitis has any adverse effect on 
his employability.  The 30 percent rating for lumbosacral 
strain does not meet the schedular standards of 38 C.F.R. 
§ 4.16(a) for TDIU and, therefore, the issue for 
consideration is whether, under 38 C.F.R. § 4.16(b), a 
veteran is unemployable by reason of his service connected 
disabilities with consideration of factors to include his 
service connected disabilities, employment history, and 
educational and vocational attainment.

On his formal claim for TDIU, received in September 1998, the 
veteran stated that he completed three years of high school, 
worked as a roller in a steel mill from 1969  to 1989, and 
last worked in July 1989.  He claimed that low back pain 
prevented him from securing or following any substantially 
gainful occupation.

In November 1998, the SSA ALJ found that the veteran was 
disabled under laws administered by SSA by reason of his 
physical impairments alone, which included back pain with 
osteoarthritis and diabetes mellitus with peripheral 
neuropathy.  The ALJ found that the veteran's diabetic 
peripheral neuropathy prevented his performance of his 
previous work as a steel mill roller because the veteran 
could not properly operate foot controls due to diabetic 
peripheral neuropathy.  The veteran is not service connected 
for diabetes mellitus or for diabetic peripheral neuropathy.  
Those disabilities and their effect on the veteran's 
employability may not be considered in deciding his claim for 
TDIU.  

The Board does not dispute that the veteran may be 
unemployable by reason of a combination of service connected 
lumbosacral strain and non-service connected disabilities.  
The decision of the ALJ noted that physicians and a 
vocational expert had considered the relationship of the 
veteran's various disabilities and his ability to work but 
that decision did not state that any physician or vocational 
expert had offered an opinion that the veteran's low back 
disorder by itself precluded substantially gainful 
employment.  The ALJ found that, even with non-service 
connected disabilities, the veteran was capable of sedentary 
work which did not require the operation of foot controls.  
Furthermore, the report of the VA examination in January 2003 
tends to show that the veteran has exaggerated the severity 
of his service connected low back disorder.  That finding by 
the VA examiner in January 2003 was consistent with the 
finding by a VA kinesiotherapy service in August 1996 that 
the veteran's subjective complaints did not match objective 
findings and the finding by the VA spine examiner in February 
1998 that the veteran did not cooperate with the examination 
due to secondary gain.  The Board finds that the January 2003 
VA examination was conducted by a competent and credible 
physician with the training and expertise to objectively 
evaluate the severity of the veteran's low back disability.   
In the absence of any finding by a medical professional that 
the veteran's lumbosacral strain by itself precludes him from 
obtaining or retaining substantially gainful employment, and 
considering the findings of VA examiners that the impairment 
attributable to his lumbosacral strain is less than the 
veteran has claimed, the Board concludes that the veteran is 
not entitled to a grant of TDIU on an extraschedular basis.  
38 C.F.R. § 4.16(b).

As the preponderance of the evidence is against the veteran's 
claim for TDIU, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An evaluation of 30 percent is granted for lumbosacral 
strain, subject to governing regulations concerning monetary 
awards.

Entitlement to TDIU is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



